Detailed Action
	This action is responsive to a continuation application filed on 1/4/2022 with acknowledgement that it claims a priority date of 8/29/2019 to US application 16/555,560. 
	Claims 1-4 are currently pending.  Claim 1 is an independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2022 were filed on the application filing date of 1/4/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-4 are objected to because of the following informalities:
In Claim 1 Line 11, “and forming an acute angle” should be revised to “and forms an acute angle” to ensure proper grammar.
In Claim 2 Line 1, “claim 1 wherein” should be revised to “claim 1, wherein” to ensure proper punctuation.
In Claim 3 Line 1, “claim 1 wherein” should be revised to “claim 1, wherein” to ensure proper punctuation.
In Claim 4 Line 1, “claim 3 wherein” should be revised to “claim 3, wherein” to ensure proper punctuation.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,770,205 to Proctor et al. (“Proctor”) in view of US Patent 4,475,689 to Hauger et al. (“Hauger”).
	As to Claim 1, Proctor discloses a sprayer head (See Fig. 1, the sprayer head comprises #V “valve”, #B “body”, #N “nozzle”, #T “Tube, and #C “connector”) configured to be removably mounted (See Col. 3 Lines 32-38) onto a concentrate tank of a hose end sprayer (Fig. 2 #R “Reservoir”), the sprayer head comprising:
	a valve assembly (Fig. 6 #V “valve” and #D “disc”) having a valve body selectively movable between a closed orientation (See Fig. 4 and Fig. 18 showing the “off position”), a wet mode orientation (See Fig. 6 and Fig. 16 showing the “liquid position”), and a dry mode orientation (See Fig. 17 see Fig. 17 showing the “pellets position”), wherein said valve body has a first axis of rotation (See Col. 3 Lines 65-67 and Fig. 6, the first axis of rotation is the common axis of lid 40 and reservoir R that a stem of valve V is centered on).
	Regarding Claim 1, Proctor does not disclose wherein the sprayer head comprises a metering plate defining a first annular series of spaced-apart flow-metering holes, wherein successive respective flow-metering holes have an increasing hole diameter adapted to withdraw a selectively adjustable amount of a concentrate from the concentrate tank when said valve body is in either said wet mode orientation or said dry mode orientation, wherein said metering plate has a second axis of rotation.
	However, Hauger discloses a sprayer head (Fig. 1 #11 “mixing head”) configured to be removably mounted (See Col. 4 Lines 10-15) onto a concentrate tank of a hose end sprayer (Fig. 1 #18 “container”), the sprayer head comprising a metering plate (See Figs. 4a and 4b, the metering plate is an inner circle of #19) defining a first annular series of spaced-apart flow-metering holes (Fig. 4a and 4b #84 “orifices” having #86 “apertures”), wherein successive respective flow-metering holes have an increasing hole diameter adapted to withdraw a selectively adjustable amount of a concentrate from the concentrate tank (See Fig. 4a and Col. 6 Lines 21-30), wherein said metering plate has a second axis of rotation (See Col. 6 Lines 18-20, the axis of rotation goes through #88 in Fig. 4b).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sprayer head of Proctor such that it comprises a metering plate defining a first annular series of spaced-apart flow-metering holes, wherein successive respective flow-metering holes have an increasing hole diameter adapted to withdraw a selectively adjustable amount of a concentrate from the concentrate tank, wherein said metering plate has a second axis of rotation, as taught by Hauger for the purpose of providing concentrate with a desired dilution ratio (See Col. 6 Lines 5-59).  Making such a modification would result in the successive respective flow-metering holes being adapted to withdraw a selectively adjustable amount of a concentrate from the concentrate tank when the valve body is in either the wet mode orientation or the dry mode orientation.
	Regarding Claim 1, in reference to the sprayer head of Proctor in view of Hauger as applied above, Proctor in view of Hauger does not disclose wherein the second axis of rotation intersects with said first axis of rotation and forms an acute angle therebetween (See Proctor Fig. 6 and Hauger Fig. 1, the second axis of rotation and first axis of rotation appear to be parallel to each other and do not intersect).
	However, it has been held that a particular placement of a component in a device was a matter of obvious design choice when such a placement would not have modified operation of the device In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  See MPEP 2144.04.VI.C.  Furthermore, it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  See MPEP 2144.04.I.  Additionally, it has been held that that a particular configuration of a device was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04.IV.B.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify either the metering plate or the valve assembly of Proctor in view of Hauger as applied above such that the second axis of rotation intersects with the first axis of rotation and forms an acute angle therebetween, since reconfiguring the overall shape of the sprayer head by rearranging the metering plate or valve assembly would result in merely an aesthetic design change that would not affect mechanical function of the sprayer head and there is no evidence that the particular configuration of the claimed sprayer head is significant (See Paragraph 0042 of the Specification for the claimed invention, which states “axis of rotation M is disposed at an angle relative to valve body axis of rotation V” without disclosing any benefit for such a configuration).
	As to Claim 2, in reference to the sprayer head of Proctor in view of Hauger as applied to Claim 1 above, Proctor further discloses wherein said valve assembly further includes a knob (Fig. 4 #64 “handle”) coupled to a shaft (See Fig. 9, the shaft is between #65 and #46 and includes #49 and #50) on said valve body for selectively rotating said valve body (See Col. 5 Lines 25-40).
	As to Claim 3, in reference to the sprayer head of Proctor in view of Hauger as applied to Claim 1 above, Hauger further discloses wherein said sprayer head further includes a dilution selector wheel (Fig. 4a #19 “dial”) coupled to said metering plate (See Figs. 4a and 4b), wherein actuation of said dilution selector wheel rotates said metering plate (See Col. 6 Lines 49-59).
	As to Claim 4, in reference to the sprayer head of Proctor in view of Hauger as applied to Claim 3 above, Hauger further discloses wherein said dilution selector wheel includes indicia providing operational information of a respective flow-metering hole (See Fig. 4a and Col. 6 Lines 5-15). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
December 13, 2022


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        December 15, 2022